Case 2:20-cv-00001-KSH-CLW Document 8 Filed 12/07/20 Page 1 of 2 PageID: 69




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

    DIAMOND SHIPBROKERS,
                                                          Civil No.: 20-cv-00001 (KSH) (CLW)
                        Plaintiff,


         v.
    SAFESEA GROUP LLC,                                                    ORDER

                        Defendant.


        THIS MATTER having been opened to the Court on the motion (D.E. 7) of plaintiff

Diamond Shipbrokers for default judgment against defendant Safesea Group LLC; and

        It appearing that the summons and complaint were duly served on defendant, and it

further appearing that default was previously entered against defendant for its failure to plead or

otherwise defend in this action; and

        The Court, upon consideration of the moving papers, having concluded that plaintiff has

stated a claim for relief for either breach of contract or unjust enrichment or, alternatively, for an

account stated based on the invoice to defendant,1 and that the Emcasco factors2 warrant the

relief sought: namely, no meritorious defense is apparent from the record, plaintiff has been

prejudiced insofar as defendant’s failure to appear or file any response to the complaint has

prevented plaintiff from prosecuting this action and thus from receiving any recovery for

services it rendered and for which it remains uncompensated, and no evidence other than




1
  Plaintiff does not seek recovery on count four, for attorneys’ fees, and it cannot simultaneously
recover on both the breach of contract and unjust enrichment claims. See Kumon N. Am., Inc. v.
Timban, 2014 WL 2812122, at *9-10 (D.N.J. June 23, 2014).
2
  Emcasco Ins. Co. v. Sambrick, 834 F.2d 71, 74 (3d Cir. 1987).


                                                  1
Case 2:20-cv-00001-KSH-CLW Document 8 Filed 12/07/20 Page 2 of 2 PageID: 70




defendant’s willful negligence in responding to the action is apparent from the record, evincing

its culpability in the default; and

          The Court having further concluded that the record supports the principal amount of

damages plaintiff seeks, specifically, $13,149.68;3 and

          The Court having concluded that the amount of prejudgment interest plaintiff has sought

is insufficiently supported in the record and/or is incorrectly calculated, and as such will not be

awarded herein; and

          Plaintiff having sought in this motion recovery for its costs for filing this action and for

service of process, which amounts are more appropriately sought after entry of judgment via

application to the Clerk of Court pursuant to Fed. R. Civ. P. 54(d)(1) and D.N.J. L. Civ. R. 54.1,

and, as such, are not included in this order and the accompanying judgment; and

          No opposition to plaintiff’s motion having been filed,

          NOW, THEREFORE,

          IT IS, on this 7th day of December, 2020,

          ORDERED that plaintiff’s motion for default judgment (D.E. 7) is GRANTED, and it is

further

          ORDERED that plaintiff shall recover from defendant the sum of $13,149.68, and it is

further

          ORDERED that the Clerk of the Court shall close this case.



                                                         /s/ Katharine S. Hayden
                                                         Katharine S. Hayden, U.S.D.J



3
 The complaint and moving papers interchangeably use $13,149.68 and $13,149.69; in
accordance with the documentary evidence, i.e., the invoice, the Court uses the first number.


                                                    2
